Exhibit 10.1
EXECUTION VERSION
REGISTRATION RIGHTS AGREEMENT
     This Registration Rights Agreement (this “Agreement”) is made and entered
into as of March 5, 2010, by and among PostRock Energy Corporation, a Delaware
corporation (together with any successor entity thereto, the “Company”), and
each of the stockholders listed on the signature pages hereto, each of which is
referred to in this Agreement as a “Stockholder”.
RECITALS
     WHEREAS, pursuant to the Agreement and Plan of Merger dated as of July 2,
2009, among the Company, Quest Resource Corporation, a Nevada corporation
(“QRC”), Quest Midstream Partners, L.P., a Delaware limited partnership
(“QMLP”), Quest Energy Partners, L.P., a Delaware limited partnership (“QELP”),
Quest Midstream GP, LLC, a Delaware limited liability company, Quest Energy GP,
LLC, a Delaware limited liability company, Quest Resource Acquisition Corp., a
Delaware corporation, Quest Energy Acquisition, LLC, a Delaware limited
liability company, Quest Midstream Holdings Corp., a Delaware corporation, and
Quest Midstream Acquisition, LLC, a Delaware limited liability company (as it
may be amended from time to time, the “Merger Agreement”), QELP, QMLP and QRC
will each become wholly-owned subsidiaries of the Company;
     WHEREAS, in connection with the mergers contemplated by the Merger
Agreement, the Stockholders are to receive shares of common stock, par value
$0.01 per share, of the Company (“Common Stock”);
     WHEREAS, the Stockholders and the Company desire to enter into an agreement
regarding the rights of the Stockholders to cause the Company to register the
Common Stock issued to the Stockholders pursuant to the Merger Agreement; and
     WHEREAS, the parties intend that this Agreement supersede the Registration
Rights Agreement dated December 20, 2006 between QMLP and certain of the
Stockholders, as amended (the “Prior Registration Rights Agreement”);
     NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the parties hereto hereby agree as
follows:
1. DEFINITIONS.
     As used in this Agreement, the following terms shall have the following
meanings:
     Affiliate: As to any specified Person, (i) any Person beneficially owning
ten percent or more of the outstanding voting securities of such other Person,
(ii) any Person ten percent or more of whose outstanding voting securities are
beneficially owned by such other Person, or (iii) any Person directly or
indirectly controlling, controlled by or under common control with such other
Person.

 



--------------------------------------------------------------------------------



 



     Agreement: As defined in the preamble.
     Alerian: As defined in Section 2(a)(i).
     Business Day: With respect to any act to be performed hereunder, each
Monday, Tuesday, Wednesday, Thursday and Friday that is not a day on which
banking institutions in New York, New York or other applicable places where such
act is to occur are authorized or obligated by applicable law, regulation or
executive order to close.
     Closing Date: March 5, 2010, the date on which the transactions
contemplated by the Merger Agreement are consummated.
     Closing Price: The closing price of the Common Stock on the first trading
day that the Common Stock trades on the Nasdaq Stock Market (subject to
appropriate adjustments for any subdivision or combination of Registrable
Securities after such date).
     Commission: The Securities and Exchange Commission.
     Common Stock: As defined in the preamble.
     Company: As defined in the preamble.
     Controlling Person: As defined in Section 6(a).
     Conversion Securities: As defined in Section 8(e).
     Effectiveness Period: As defined in Section 2(a)(i).
     End of Suspension Notice: As defined in Section 5(b).
     Exchange Act: The Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the Commission pursuant thereto.
     Failure Date: As defined in Section 2(b)(v).
     Holder: Each Stockholder or assignee thereof in accordance with Section
8(d) who is a record owner of any Registrable Securities.
     Indemnified Party: As defined in Section 6(c).
     Indemnifying Party: As defined in Section 6(c).
     Issuer Free Writing Prospectus: As defined in Section 4(d).
     Liabilities: As defined in Section 6(a).
     Liquidated Damages Amount: An amount equal to 0.25% of the Liquidated
Damages Multiplier per 30-day period for the first 60 days, increasing by an
additional 0.25% of the Liquidated Damages Multiplier per 30-day period for each
subsequent 60 days, up to a

2



--------------------------------------------------------------------------------



 



maximum of 1.0% of the Liquidated Damages Multiplier per 30-day period (subject
to appropriate adjustments for any subdivision or combination of Common Stock
after the date hereof). The Liquidated Damages Amount for any period of less
than 30 days shall be prorated by multiplying the Liquidated Damages Amount to
be paid in a full 30-day period by a fraction, the numerator of which is the
number of days for which such liquidated damages are owed, and the denominator
of which is 30.
     Liquidated Damages Multiplier: A dollar amount equal to the product of
(a) the number of Registrable Securities then held by such Holder and (b) the
Closing Price.
     Merger Agreement: As defined in the preamble.
     Notice: As defined in Section 2(a)(i).
     Person: An individual, partnership, corporation, limited liability company,
trust, unincorporated organization, government or agency or political
subdivision thereof, or any other legal entity.
     Piggyback Registration Statement: As defined in Section 2(c).
     Proceeding: An action, claim, suit or proceeding (including without
limitation, an investigation or partial proceeding, such as a deposition),
whether commenced or, to the knowledge of the Person subject thereto,
threatened.
     Prospectus: The prospectus included in any Registration Statement,
including any preliminary prospectus, and all other amendments and supplements
to any such prospectus, including post-effective amendments, and all material
incorporated by reference or deemed to be incorporated by reference, if any, in
such prospectus.
     Purchaser Indemnitee: As defined in Section 6(a).
     QELP: As defined in the preamble.
     QMLP: As defined in the preamble.
     QRC: As defined in the preamble.
     Registrable Securities: The Common Stock issued to the Stockholders
pursuant to the Merger Agreement and any securities issued in respect of such
Registrable Securities by reason of or in connection with any dividend,
distribution, split, purchase in any rights offering or in connection with any
exchange for or replacement of such Registrable Securities or any combination of
securities, recapitalization, merger or consolidation, or any other equity
securities issued pursuant to any other pro rata distribution with respect to
the Common Stock until, with respect to such Registrable Security, the earliest
to occur of (i) the date on which it has been first registered effectively
pursuant to the Securities Act and disposed of in accordance with the
Registration Statement relating to it, (ii) the date on which either it is
distributed to the public pursuant to Rule 144 (or any similar provision then in
effect) or, in the opinion of counsel to the Company, is eligible for sale
pursuant to Rule 144 in a single sale without any limitation as to

3



--------------------------------------------------------------------------------



 



volume, manner of sale or current public information with respect to the
Company, (iii) the date on which the Holder of such Registrable Security
beneficially owns less than one percent of the total number of shares of Common
Stock outstanding, or (iv) the date on which it is sold to the Company.
     Registration Expenses: Any and all expenses incident to the performance of
or compliance by the Company with this Agreement, including, without limitation:
(i) all Commission, securities exchange, listing, inclusion and filing fees,
(ii) all fees and expenses incurred in connection with compliance with
international, federal or state securities or blue sky laws (including, without
limitation, any registration, listing and filing fees and reasonable fees and
disbursements of counsel in connection with blue sky qualification of any of the
Registrable Securities and the preparation of a blue sky memorandum), (iii) all
expenses in preparing or assisting in preparing, word processing, duplicating,
printing, delivering and distributing any Registration Statement, any
Prospectus, any amendments or supplements thereto, any underwriting agreements,
securities sales agreements, certificates and any other documents relating to
the performance under and compliance with this Agreement, (iv) all fees and
expenses incurred in connection with the listing or inclusion of any of the
Registrable Securities on any securities exchange or inter-dealer quotation
system pursuant to Section 4(a)(xi) of this Agreement, (v) the fees and
disbursements of counsel for the Company and of the independent public
accountants of the Company (including, without limitation, the expenses of any
special audit and “comfort” letters required by or incident to such
performance), and (vi) all “road show” expenses; provided, however, that
Registration Expenses shall exclude brokers’ or underwriters’ discounts and
commissions, if any, fees and expenses of counsel for the Holders, and all
transfer taxes relating to the sale or disposition of Registrable Securities by
a Holder.
     Registration Statement: Any registration statement of the Company that
covers the resale of Registrable Securities pursuant to the provisions of this
Agreement, including the Prospectus, amendments and supplements to such
registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto and all material incorporated by reference or
deemed to be incorporated by reference, if any, in such registration statement.
     Resale Registration Statement: As defined in Section 2(a)(i).
     Rule 144: Rule 144, and any of its referenced paragraphs, promulgated by
the Commission pursuant to the Securities Act, as such rule may be amended from
time to time, or any similar rule or regulation hereafter adopted by the
Commission as a replacement thereto having substantially the same effect as such
rule.
     Rule 158: Rule 158 promulgated by the Commission pursuant to the Securities
Act, as such rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission as a replacement thereto having
substantially the same effect as such rule.
     Rule 415: Rule 415 promulgated by the Commission pursuant to the Securities
Act, as such rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission as a replacement thereto having
substantially the same effect as such rule.

4



--------------------------------------------------------------------------------



 



     Rule 424: Rule 424 promulgated by the Commission pursuant to the Securities
Act, as such rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission as a replacement thereto having
substantially the same effect as such rule.
     Rule 457: Rule 457 promulgated by the Commission pursuant to the Securities
Act, as such rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission as a replacement thereto having
substantially the same effect as such rule.
     Securities Act: The Securities Act of 1933, as amended, and the rules and
regulations promulgated by the Commission thereunder.
     Stockholder: As defined in the preamble.
     Suspension Event: As defined in Section 5(b).
     Suspension Notice: As defined in Section 5(b).
     Swank: As defined in Section 2(a)(i).
     Tortoise: As defined in Section 2(a)(i).
     Underwritten Offering: A sale of securities of the Company to an
underwriter or underwriters for reoffering to the public.
     WKSI: As defined in Section 2(b)(v).
2. REGISTRATION RIGHTS
     (a) Mandatory Resale Registration.
     (i) At any time on or after the date that is 90 days after the Closing
Date, upon the written request (a “Notice”) of any of (a) Alerian Opportunity
Partners IV, LP, Alerian Opportunity Partners IX, L.P., Alerian Focus Partners,
LP and Alerian Capital Partners, LP (collectively, “Alerian”), (b) Swank MLP
Convergence Fund, LP, Swank Investment Partners, LP, The Cushing MLP Opportunity
Fund I, LP, The Cushing GP Strategies Fund, LP and Bel Air MLP Energy
Infrastructure Fund, LP (collectively, “Swank”), (c) Tortoise Capital Resources
Corporation and Tortoise North American Energy Corporation (collectively,
“Tortoise”), or (d) the Holders of a majority of the then outstanding
Registrable Securities, the Company shall file with the Commission as soon as
reasonably practicable following the Notice (but in no event later than the date
that is 90 days after the Notice) a shelf Registration Statement on Form S-1 or
such other form under the Securities Act then available to the Company,
including Form S-3, providing for the resale of any Registrable Securities
pursuant to Rule 415 from time to time by the Holders (a “Resale Registration
Statement”). The Company shall use its commercially reasonable efforts to cause
such Resale Registration Statement to be declared effective by the Commission
within 210 days after the initial filing of the Resale Registration Statement,
provided that sales pursuant to the Resale Registration Statement shall be
subject to the restrictions in Section 2(d)(iv) to the extent applicable. Any
Resale

5



--------------------------------------------------------------------------------



 



Registration Statement shall provide for the resale from time to time, and
pursuant to any method or combination of methods legally available by the
Holders of any and all Registrable Securities. Subject to the other provisions
of this Agreement, the Company shall cause the Resale Registration Statement
filed pursuant to this Section 2(a)(i) to be continuously effective,
supplemented and amended to the extent necessary to ensure that it is available
for the resale of all Registrable Securities by the Holders and that it conforms
in all material respects to the requirements of the Securities Act during the
entire period beginning on the date the Resale Registration Statement is first
declared effective under the Securities Act and ending on the date on which all
Registrable Securities have ceased to be Registrable Securities (the
“Effectiveness Period”).
     (ii) Amendment on Form S-3 to Registration Statement on Form S-1. If the
Resale Registration Statement filed pursuant to Section 2(a)(i) is on Form S-1,
the Company may, at any time it is eligible to do so, file a post-effective
amendment on Form S-3 to the Resale Registration Statement on Form S-1 for the
resale of any then existing Registrable Securities or in any such other manner
as is preferred or permitted by the Commission to convert the Resale
Registration Statement on Form S-1 to a Resale Registration Statement on Form
S-3. Upon the effectiveness of the Resale Registration Statement on Form S-3,
all references to the Resale Registration Statement in this Agreement shall then
automatically be deemed to be a reference to the Resale Registration Statement
on Form S-3.
     (b) Delay in Effectiveness of Resale Registration Statement; Certain
Suspensions.
     (i) If the Company fails to file the Resale Registration Statement with the
Commission within the period specified in Section 2(a)(i), then each Holder will
be entitled to a payment, as liquidated damages and not a penalty, of the
Liquidated Damages Amount but only with respect to the Registrable Securities
then held by such Holder and not included in an effective Registration
Statement, for a period beginning on the day after the deadline for filing the
Resale Registration Statement and lasting until such time as the Resale
Registration Statement is filed.
     (ii) If the Resale Registration Statement does not become or is not
declared effective within the period specified in Section 2(a)(i), then each
Holder will be entitled to a payment, as liquidated damages and not a penalty,
of the Liquidated Damages Amount but only with respect to the Registrable
Securities then held by such Holder and not included in an effective
Registration Statement, for the period beginning on the day after such deadline
for effectiveness of the Resale Registration Statement and lasting until such
time as the Resale Registration Statement is declared effective.
     (iii) If the Holders shall be prohibited from selling their Registrable
Securities under the Resale Registration Statement as a result of a Suspension
Notice given by the Company in accordance with Section 5 for a period in excess
of the periods permitted therein, then each Holder will be entitled to a
payment, as liquidated damages and not as a penalty, of the Liquidated Damages
Amount for a period beginning on the first date upon which the suspension period
exceeded the permitted period and lasting to but

6



--------------------------------------------------------------------------------



 



excluding the day an End of Suspension Notice is delivered by the Company in
accordance with Section 5(b).
     (iv) If the Resale Registration Statement is filed and declared effective
but, during the Effectiveness Period, shall thereafter cease to be effective or
fail to be usable for the resale of Registrable Securities in accordance with
this Agreement, except as permitted in Section 5 (the “Failure Date”), then each
Holder will be entitled to a payment, as liquidated damages and not as a
penalty, of the Liquidated Damages Amount for a period beginning on the Failure
Date and lasting to but excluding the day a post-effective amendment is declared
effective by the Commission or supplement or report is filed with the Commission
which results in the Resale Registration Statement again being useable for the
resale of Registrable Securities in accordance with this Agreement, unless the
Company shall cure such failure of such Resale Registration Statement to be
effective or usable within 10 days after such Liquidated Damages Amount begins
accruing hereunder, in which event no Liquidated Damages Amount shall be payable
as a result of such failure.
     (v) The aggregate Liquidated Damages Amount payable to each Holder shall be
paid to each Holder in immediately available funds within 10 Business Days after
the end of each applicable 30-day period. Any payments pursuant to this
Section 2(b)(vii) shall constitute the Holders’ exclusive remedy for such
events; provided, however, if the Company certifies that it is unable to pay
aggregate Liquidated Damages Amount in cash or immediately available funds
because such payment would result in a breach under any of the Company’s credit
facilities or other indebtedness filed as exhibits to the Company’s reports
filed under the Securities Act or the Exchange Act, then the Company may pay the
aggregate Liquidated Damages Amount in kind in the form of the issuance of
additional shares of Common Stock. Upon any issuance of shares of Common Stock
as liquidated damages, the Company shall promptly prepare and file an amendment
to the Resale Registration Statement prior to its effectiveness to include such
shares of Common Stock issued as liquidated damages as additional Registrable
Securities. If shares of Common Stock are issued as liquidated damages after the
Resale Registration Statement has been declared effective, the Company shall
have no obligation to prepare and file a post-effective amendment to the Resale
Registration Statement to include such shares nor shall the Company be obligated
in any way to file a new registration statement for such shares; however if the
Company is a well-known seasoned issuer (as defined in the rules and regulations
of the Commission) (“WKSI”), the Company shall follow the procedures below in
Section (c)(i) with respect to notice and offer to include such shares in a
Piggyback Registration Statement. Holders shall not be entitled to Liquidated
Damages with respect to any shares issued as Liquidated Damages. The
determination of the number of shares of Common Stock to be issued as the
aggregate Liquidated Damages Amount shall be equal to the aggregate Liquidated
Damages Amount divided by the average of the closing sale price per share for
the Common Stock (or if the Common Stock is not listed or traded on a national
securities exchange, the average of the last reported bid and ask prices per
share) for each of the 10 consecutive trading days ending on the trading day
immediately preceding such date of determination.

7



--------------------------------------------------------------------------------



 



     (c) Public Offering.
     (i) If the Company proposes to file (i) a registration statement on Form
S-1 or such other form under the Securities Act providing for the public
offering of Common Stock for its own account for sale to the public in an
Underwritten Offering, excluding the Resale Registration Statement, a
registration statement on Form S-4 or Form S-8 promulgated under the Securities
Act (or any successor forms thereto), a registration statement for the sale of
Common Stock issued upon conversion of debt securities or any other form not
available for registering the Registrable Securities for sale to the public, or
(ii) if the Company is a WKSI at such time or, whether or not the Company is a
WKSI, so long as the Registrable Securities were previously included in the
underlying shelf Registration Statement or are included on an effective Resale
Registration Statement, a prospectus supplement to an effective shelf
Registration Statement with respect to an Underwritten Offering of Common Stock
for its own account, the Company will notify each Holder of the proposed filing
and afford each Holder an opportunity to include in the such Registration
Statement (the “Piggyback Registration Statement”) all or any part of the
Registrable Securities then held by such Holder. Each Holder desiring to include
in the Piggyback Registration Statement all or part of the Registrable
Securities held by such Holder shall, within ten (10) days after receipt of the
above-described notice from the Company in the case of a filing of a
Registration Statement and within two (2) Business Days after the day of receipt
of the above-described notice from the Company in the case of a filing of a
prospectus supplement to an effective shelf Piggyback Registration Statement
with respect to an Underwritten Offering, so notify the Company in writing, and
in such notice shall inform the Company of the number of Registrable Securities
such Holder wishes to include in the Piggyback Registration Statement and
provide the Company with such information with respect to such Holder as shall
be reasonably necessary in order to assure compliance with federal and
applicable state securities laws. Any election by any Holder to include any
Registrable Securities in the Piggyback Registration Statement will not affect
the inclusion of such Registrable Securities in the Resale Registration
Statement until such Registrable Securities have been sold under the Piggyback
Registration Statement.
     (ii) Right to Terminate Registration. The Company shall have the right, in
its sole discretion, to terminate or withdraw the Piggyback Registration
Statement initiated by it referred to in this Section 2(c) prior to the
effectiveness of such registration (or pricing in the event of an Underwritten
Offering pursuant to an effective shelf Registration Statement) whether or not
any Holder has elected to include Registrable Securities in such registration.
     (iii) Resale Registration not Impacted by Piggyback Registration Statement.
The Company’s obligation to file the Resale Registration Statement pursuant to
Section 2(a)(i) shall not be affected by the filing or effectiveness of the
Piggyback Registration Statement.

8



--------------------------------------------------------------------------------



 



     (d) Underwriting.
     (i) Resale Registration. In the event that one or more Holders elect to
dispose of Registrable Securities under the Resale Registration Statement
pursuant to an Underwritten Offering and such Holders reasonably anticipate
gross proceeds from such Underwritten Offering of at least $20,000,000, in the
aggregate, the Company shall take all such reasonable actions as are requested
by the managing underwriter in order to expedite and facilitate the registration
and disposition of the Registrable Securities, including the Company causing
appropriate officers of the Company or its Affiliates to participate in a “road
show” or similar marketing effort being conducted by such managing underwriter
with respect to such Underwritten Offering, provided that the Company shall not
be required to cause appropriate officers of the Company or its Affiliates to
participate in a “road show” or similar marketing effort being conducted by such
managing underwriter with respect to such Underwritten Offering unless such
Holders reasonably anticipate gross proceeds from such Underwritten Offering of
at least $30,000,000, and provided, further, that the Company shall not be
required to cause appropriate officers of the Company or its Affiliates to
participate in a “road show” with respect to Underwritten Offerings under Resale
Registration Statements more than once in any six-month period.
     (ii) Piggyback Registration. If the Registration Statement (or prospectus
supplement with respect to an Underwritten Offering pursuant to an effective
shelf Registration Statement) under which the Company gives notice under Section
2(c) is for an Underwritten Offering, the Company shall so advise the Holders of
Registrable Securities. Notwithstanding any other provision of this Agreement,
if the managing underwriter(s) determine(s) in good faith that marketing factors
require a limitation on the number of securities to be included, then the
managing underwriter(s) may exclude securities (including Registrable
Securities) from the Piggyback Registration Statement and Underwritten Offering,
and any securities included in such Piggyback Registration Statement and
Underwritten Offering shall be allocated first, to the Company, and second, to
each of the Holders requesting inclusion of their Registrable Securities in such
Piggyback Registration Statement and other holders of securities of the Company
(on a pro rata basis based on the total number of shares of Common Stock then
held by each such Holder of Common Stock who is requesting inclusion).
     (iii) General Procedures. The right of any such Holder’s Registrable
Securities to be included in a Resale Registration Statement pursuant to
Section 2(d)(i) or a Piggyback Registration Statement pursuant to
Section 2(d)(ii) shall be conditioned upon such Holder’s participation in such
underwriting and the inclusion of such Holder’s Registrable Securities in the
underwriting to the extent provided herein. All Holders proposing to distribute
their Registrable Securities through such underwriting shall enter into an
underwriting agreement in customary form with the managing underwriter(s)
selected for such underwriting and complete and execute any questionnaires,
powers of attorney, indemnities, securities escrow agreements and other
documents reasonably required under the terms of such underwriting, and furnish
to the Company such information as the Company may reasonably request in writing
for inclusion in the Piggyback Registration Statement or Resale Registration
Statement, as the case may be;

9



--------------------------------------------------------------------------------



 



provided, however, that no Holder shall be required to make any representations
or warranties to or agreements with the Company or the underwriters other than
representations, warranties or agreements regarding such Holder, its holdings
and such Holder’s intended method of distribution and any other representation
required by law.
     (iv) Market Stand-Off. Regardless of whether a Holder elects to include
Registrable Securities in an Underwritten Offering, each Holder of Registrable
Securities hereby agrees that it shall not, to the extent requested by the
Company or an underwriter of securities of the Company, directly or indirectly
sell, offer to sell (including without limitation any short sale or hedging or
similar transaction with the same economic effect as a sale), grant any option
or otherwise transfer or dispose of any Registrable Securities or other
securities of the Company or any securities convertible into or exchangeable or
exercisable for Common Stock of the Company then owned by such Holder (other
than to donees, partners or members of the Holder who agree to be similarly
bound) for a period not to exceed 90 days following the effective date of a
registration statement for an Underwritten Offering or the date of a prospectus
supplement filed with the Commission with respect to the pricing of an
Underwritten Offering, other than the sale or distribution of Registrable
Securities in such Underwritten Offering; provided, however, that:
     (A) such period shall in no event be greater than that which applies to
executive officers and directors of the Company; and
     (B) the Holders shall be allowed any concession or proportionate release
allowed to any of the Company’s officers or directors that entered into similar
agreements (with such proportion being determined by dividing the number of
shares of Common Stock being released with respect to such officer or director
by the total number of issued and outstanding shares of Common Stock held by
such officer or director).
In order to enforce the foregoing covenant, the Company shall have the right to
impose stop transfer instructions with respect to the Registrable Securities and
such other securities of each Holder (and the securities of every other Person
subject to the foregoing restriction) until the end of such period.
     (v) Withdrawal. If any Holder disapproves of the terms of an Underwritten
Offering, such Holder may elect to withdraw therefrom by written notice to the
Company and the managing underwriter delivered (i) prior to the commencement of
any marketing efforts for the Underwritten Offering or (ii) at any time up to
and including the time of pricing of the Underwritten Offering if the price to
the public at which the Registrable Securities are proposed to be sold is less
than 95% of the average of the closing sale price per share for the Common Stock
(or if the Common Stock is not listed or traded on a national securities
exchange, the average of the last reported bid and ask prices per share) for
each of the 10 consecutive trading days ending on the trading day immediately
preceding the fourth trading day prior to commencement of the marketing efforts
for the Underwritten Offering.

10



--------------------------------------------------------------------------------



 



The Holder may agree to waive this right to withdraw with the Company, the
underwriters or any custodial agent in any custody agreement and/or power of
attorney executed by such Holder in connection with the underwriting. Any
Registrable Securities excluded or withdrawn from such underwriting shall be
excluded and withdrawn from such Registration Statement. No such withdrawal
shall affect the Company’s obligation to pay all Registration Expenses, as
described in Section 2(e) below.
     (vi) Selection of Underwriter. In connection with any Underwritten Offering
under Section 2(d)(i) or 2(d)(ii), the Board of Directors of the Company shall
have the sole right to select the managing underwriter(s) for each Underwritten
Offering, each of which shall be a nationally recognized firm. The Company shall
advise all Holders of the managing underwriter(s) for each proposed Underwritten
Offering.
     (e) Expenses. The Company shall pay all Registration Expenses in connection
with the registration of the Registrable Securities pursuant to this Agreement.
Each Holder participating in a registration pursuant to this Section 2 shall pay
all transfer taxes payable by such Holder and bear such Holder’s proportionate
share (based on the total number of Registrable Securities sold in such
registration) of all discounts and commissions payable to underwriters or
brokers in connection with a registration of Registrable Securities pursuant to
this Agreement.
3. RULE 144 REPORTING.
     With a view to making available the benefits of certain rules and
regulations of the Commission that may at any time permit the sale of the
Registrable Securities to the public without registration, the Company agrees
to:
     (a) use commercially reasonable efforts to make and keep available adequate
current public information, as those terms are understood and defined in
Rule 144, at all times after the Closing Date;
     (b) use commercially reasonable efforts to file with the Commission in a
timely manner all reports and other documents required to be filed by the
Company under the Securities Act and the Exchange Act (at any time that it is
subject to such reporting requirements); and
     (c) so long as a Holder owns any Registrable Securities, to furnish to the
Holder promptly upon request (i) a written statement by the Company as to its
compliance with the reporting requirements of Rule 144 (at any time 90 days
after the Closing Date) and of the Securities Act and the Exchange Act, and
(ii) such other reports and documents of the Company as a Holder may reasonably
request and that are not otherwise publicly filed with the Commission or
available on the Company’s website in availing itself of any rule or regulation
of the Commission allowing a Holder to sell any such Registrable Securities
without registration.
4. REGISTRATION PROCEDURES.
     (a) In connection with the obligations of the Company with respect to any
registration pursuant to this Agreement, (x) the Company shall use its
commercially reasonable efforts to effect or cause to be effected the
registration of the Registrable Securities under the Securities

11



--------------------------------------------------------------------------------



 



Act to permit the sale of such Registrable Securities by the Holder or Holders
in accordance with the Holder’s or Holders’ intended method or methods of
distribution, and (y) the Company shall:
     (i) Prepare and file with the Commission a Registration Statement and use
its commercially reasonable efforts to cause such Registration Statement to
become effective as soon as practicable after filing and to remain effective,
subject to Section 2(c)(ii) and Section 5, until there are no Registrable
Securities outstanding;
     (ii) subject to Section 4(a)(vii), and Section 5, (1) prepare and file with
the Commission such amendments and post-effective amendments to each such
Registration Statement as may be necessary to keep such Registration Statement
effective for the period described in Section 4(a)(i); (2) cause each Prospectus
contained therein to be supplemented by any required Prospectus supplement, and
as so supplemented to be filed pursuant to Rule 424 or any similar rule that may
be adopted under the Securities Act; and (3) amend or supplement each such
Registration Statement to include the Company’s quarterly and annual financial
information and other material developments (until the Company is eligible to
incorporate such information by reference into the Registration Statement),
during which time sales of the Registrable Securities under the Registration
Statement will be suspended until such amendment or supplement is filed and, in
the case of an amendment, is effective;
     (iii) furnish to the Holders, without charge, as many copies of each
Prospectus, including each preliminary Prospectus, if any, and any amendment or
supplement thereto and such other documents as such Holder may reasonably
request, in order to facilitate the public sale or other disposition of the
Registrable Securities;
     (iv) use its commercially reasonable efforts to register or qualify, or
obtain exemption from registration or qualification for, all Registrable
Securities by the time the applicable Registration Statement is declared
effective by the Commission under all applicable state securities or blue sky
laws of such jurisdictions in the United States as any Holder of Registrable
Securities covered by a Registration Statement shall reasonably request in
writing, keep each such registration or qualification or exemption effective
during the period such Registration Statement is required to be kept effective
pursuant to Section 4(a)(i) and do any and all other acts and things that may be
reasonably necessary or advisable to enable such Holder to consummate the
disposition in each such jurisdiction of such Registrable Securities owned by
such Holder; provided, however, that the Company shall not be required to
(1) qualify generally to do business in any jurisdiction or to register as a
broker or dealer in such jurisdiction where it would not otherwise be required
to qualify but for this Section 4(a)(iv) and except as may be required by the
Securities Act, (2) subject itself to taxation in any such jurisdiction, or
(3) submit to the general service of process in any such jurisdiction;
     (v) notify each Holder promptly and, if requested by any Holder, confirm
such advice in writing (1) when a Registration Statement has become effective
and when any post-effective amendments and supplements thereto become effective,
(2) of the issuance by the Commission or any state securities authority of any
stop order suspending the effectiveness of a Registration Statement or the
initiation of any proceedings for that

12



--------------------------------------------------------------------------------



 



purpose, (3) of any request by the Commission or any other federal, state or
foreign governmental authority for amendments or supplements to a Registration
Statement or related Prospectus or for additional information, and (4) of the
happening of any event during the period a Registration Statement is effective
as a result of which such Registration Statement or the related Prospectus or
any document incorporated by reference therein contains any untrue statement of
a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein not misleading (which notice
may be in the form of a Suspension Notice under Section 5(b));
     (vi) except as provided in Section 5, use commercially reasonable efforts
to obtain the withdrawal of any order enjoining or suspending the use or
effectiveness of a Registration Statement or suspending of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as promptly as reasonably practicable;
     (vii) except as provided in Section 5, upon the occurrence of any event
contemplated by Section 4(a)(v)(4), use its commercially reasonable efforts to
promptly prepare a supplement or post-effective amendment to a Registration
Statement or the related Prospectus or any document incorporated therein by
reference or file any other required document so that, as thereafter delivered
to the purchasers of the Registrable Securities, such Prospectus will not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading;
     (viii) in the case of an Underwritten Offering, use its commercially
reasonable efforts to furnish to the underwriters a signed counterpart,
addressed to the underwriters, of: (1) an opinion of counsel for the Company,
dated the date of each closing under the underwriting agreement, in customary
form and reasonably satisfactory to the underwriters, and (2) a “comfort”
letter, dated the date of the final prospectus supplement for such offering or,
if there is no prospectus supplement, the effective date of such Registration
Statement and the date of each closing under the underwriting agreement, signed
by the independent registered public accounting firm that has certified the
Company’s financial statements included in such Registration Statement, covering
substantially the same matters with respect to such Registration Statement (and
the Prospectus included therein) and with respect to events subsequent to the
date of such financial statements, as are customarily covered in accountants’
letters delivered to underwriters in underwritten public offerings of securities
and such other financial matters as the underwriters may reasonably request;
     (ix) in the case of an Underwritten Offering, enter into an underwriting
agreement in customary form with the underwriters and take all other action
required thereunder in order to expedite or facilitate the distribution of the
Registrable Securities included in such Registration Statement and make
representations and warranties to the underwriters in such form and scope as are
customarily made by issuers to underwriters in such underwritten offerings and
confirm the same to the extent customary if and when requested;

13



--------------------------------------------------------------------------------



 



     (x) make available for inspection by representatives of the Holders and the
representative of any underwriters participating in any disposition pursuant to
a Registration Statement and any special counsel or accountants retained by such
Holders or underwriters, all financial and other records, pertinent corporate
documents and properties of the Company and cause the respective officers,
directors and employees of the Company to supply all information reasonably
requested by any such representatives, the representative of the underwriters,
counsel thereto or accountants in connection with a Registration Statement;
provided, however, that such records, documents or information that the Company
determines, in good faith, to be confidential and notifies such representatives,
representative of the underwriters, counsel thereto or accountants are
confidential shall not be disclosed by the representatives, representative of
the underwriters, counsel thereto or accountants unless (1) the disclosure of
such records, documents or information is necessary to avoid or correct a
misstatement or omission in a Registration Statement or Prospectus, (2) the
release of such records, documents or information is ordered pursuant to a
subpoena or other order from a court of competent jurisdiction, or (3) such
records, documents or information have been generally made available to the
public;
     (xi) if the Company is then publicly listed or traded, use its commercially
reasonable efforts to list or include all Registrable Securities on the primary
national securities exchange or inter-dealer quotation system on which similar
securities issued by the Company are then listed or traded, or if the Company is
not then publicly listed but the Company meets the criteria for listing on such
exchange or market, use its commercially reasonable efforts to list or include
the Common Stock on the New York Stock Exchange, the Nasdaq Global Market or the
Nasdaq Global Select Market (as soon as practicable), as selected by the
Company, including seeking to cure in its listing or inclusion application any
deficiencies cited by the exchange or market, and thereafter maintain the
listing on such exchange;
     (xii) prepare and file all documents and reports required by the Exchange
Act and, to the extent the Company’s obligation to file such reports pursuant to
Section 15(d) of the Exchange Act expires prior to the expiration of the
effectiveness period of the Registration Statement as required by
Section 4(a)(i), the Company shall voluntarily file such reports pursuant to
Section 15(d) of the Exchange Act through the effectiveness period required by
Section 4(a)(i);
     (xiii) provide a CUSIP number for all Registrable Securities, not later
than the effective date of the Registration Statement;
     (xiv) (1) otherwise use its commercially reasonable efforts to comply with
all applicable rules and regulations of the Commission, and (2) make generally
available to its securityholders, as soon as reasonably practicable, earnings
statements covering at least 12 months that satisfy the provisions of Section
11(a) of the Securities Act and Rule 158 (or any similar rule promulgated under
the Securities Act ) thereunder;
     (xv) provide and cause to be maintained a registrar and transfer agent for
all Registrable Securities; and

14



--------------------------------------------------------------------------------



 



     (xvi) in connection with any sale or transfer of the Registrable Securities
(whether or not pursuant to a Registration Statement) that will result in the
securities being delivered no longer being Registrable Securities, cooperate
with the Holders and the representative of the underwriters, if any, to
facilitate the timely preparation and delivery of any certificates representing
the Registrable Securities to be sold and to enable such Registrable Securities
to be in such denominations and registered in such names as the representative
of the underwriters, if any, or the Holders may request at least two (2)
Business Days prior to any sale of the Registrable Securities, provided that
such Holder shall have provided the Company with any documents that are
reasonably requested by the Company.
     (b) The Company may require, and it shall be a condition precedent to the
obligations of the Company to take any action pursuant to Section 2, with
respect to the Registrable Securities of any selling Holder, that each selling
Holder furnish to the Company such information regarding itself, the Registrable
Securities held by it and the intended method of disposition of such securities
as shall be required to effect the registration of its Registrable Securities.
In addition, if requested by the Company or the representative of the
underwriters of securities of the Company, each Holder shall provide, within ten
(10) days of such request, such information as may be required by the Company or
such representative in connection with the completion of any public offering of
the Company’s securities pursuant to a Registration Statement filed under the
Securities Act. Each Holder further agrees to furnish promptly to the Company in
writing all information required from time to time to make the information
previously furnished by such Holder not misleading. No Holder shall have any
right to obtain or seek an injunction restraining or otherwise delaying any such
registration as the result of any controversy that might arise with respect to
the interpretation or implementation of this Agreement.
     (c) Each Holder agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Sections 4(a)(v)(3) or
4(a)(v)(4), such Holder will immediately discontinue disposition of Registrable
Securities pursuant to a Registration Statement until such Holder’s receipt of
the copies of the supplemented or amended Prospectus. If so directed by the
Company, such Holder will deliver to the Company (at the expense of the Company)
all copies in its possession, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Registrable Securities
current at the time of receipt of such notice.
     (d) The Company agrees that, unless it obtains the prior consent of Holders
of a majority of the Registrable Securities that are registered under a
Registration Statement at such time or the consent of the managing underwriter
in connection with any Underwritten Offering of Registrable Securities, it will
not make any offer relating to the Common Stock that would constitute an “issuer
free writing prospectus,” as defined in Rule 433, or that would otherwise
constitute a “free writing prospectus,” as defined in Rule 405 (an “Issuer Free
Writing Prospectus”), required to be filed with the Commission. Each Holder
represents and agrees that, unless it obtains the prior consent of the Company
and any such underwriter, it will not make any offer relating to the Common
Stock that would constitute an Issuer Free Writing Prospectus.

15



--------------------------------------------------------------------------------



 



5. BLACK-OUT PERIOD.
     (a) Anything in this Agreement to the contrary notwithstanding, subject to
the provisions of this Section 5 following the effectiveness of a Registration
Statement, the Company may direct the Holders in accordance with Section 5(b) to
suspend sales of the Registrable Securities pursuant to a Registration Statement
for such times as the Company reasonably may determine is necessary and
advisable (but for no more than an aggregate of one-hundred (120) days in any
rolling twelve (12)-month period commencing on the Closing Date (provided that
no more than sixty (60) days of such one hundred twenty (120) days may be as a
result of the following events (after excluding the days between the filing of
any post-effective amendment to a registration statement with the Commission as
a result of such events through the day such post-effective amendment is
declared effective)) or for more than sixty (60) days in any rolling 90-day
period as a result of such events (after excluding the days between the filing
of any post-effective amendment to a registration statement with the Commission
as a result of such events through the day such post-effective amendment is
declared effective), if any of the following events shall occur: (i) a majority
of the members of the Board of Directors of the Company shall have determined in
good faith that (1) the offer or sale of any Registrable Securities would
materially impede, delay or interfere with any proposed acquisition, merger,
tender offer, business combination, corporate reorganization, consolidation or
other significant transaction involving the Company, (2) after the advice of
counsel, the sale of Registrable Securities pursuant to the Registration
Statement would require disclosure of material non-public information not
otherwise required to be disclosed under applicable law, and (3) either (x) the
Company has a bona fide business purpose for preserving the confidentiality of
such transaction, (y) disclosure would have a material adverse effect on the
Company or the Company’s ability to consummate such transaction, or (z) the
proposed transaction renders the Company unable to comply with Commission
requirements; (ii) a majority of the members of the Board of Directors of the
Company shall have determined in good faith that (1) the Prospectus included in
the Registration Statement contains a material misstatement or omission as a
result of an event that has occurred and is continuing; and (2) the disclosure
of this material non-public information would be detrimental to the Company;
(iii) a majority of the members of the Board of Directors of the Company shall
have determined in good faith, after the advice of counsel, that it is required
by law, rule or regulation to supplement the Registration Statement or file a
post-effective amendment to the Registration Statement in order to incorporate
information into the Registration Statement for the purpose of (1) including in
the Registration Statement any Prospectus required under Section 10(a)(3) of the
Securities Act, (2) reflecting in the Prospectus included in the Registration
Statement any facts or events arising after the effective date of the
Registration Statement (or of the most-recent post-effective amendment) that,
individually or in the aggregate, represents a fundamental change in the
information set forth therein, or (3) including in the Prospectus included in
the Registration Statement any material information with respect to the plan of
distribution not disclosed in the Registration Statement or any material change
to such information; or (iv) a majority of the members of the Board of Directors
of the Company shall have determined to convert the Resale Registration
Statement on Form S-1 to a Resale Registration Statement on Form S-3. In
addition, the Company may direct the Holders in accordance with Section 5(b) to
suspend sales of the Registrable Securities pursuant to a Registration Statement
from time to time under Section 4(a)(ii) and Section 4(c). Upon the occurrence
of any such suspension under clauses (iii) or (iv), the Company shall use its
commercially reasonable efforts to cause the Registration Statement to become
effective or to

16



--------------------------------------------------------------------------------



 



promptly amend or supplement the Registration Statement on a post-effective
basis or to take such action as is necessary to make resumed use of the
Registration Statement compatible with the Company’s best interests, as
applicable, so as to permit the Holders to resume sales of the Registrable
Securities as soon as reasonably practicable.
     (b) In the case of an event that causes the Company to suspend the use of a
Registration Statement (a “Suspension Event”), the Company shall give written
notice (a “Suspension Notice”) to the Holders to suspend sales of the
Registrable Securities. The Holders shall not effect any sales of the
Registrable Securities pursuant to such Registration Statement (or such filings)
at any time after they have received a Suspension Notice from the Company and
prior to receipt of an End of Suspension Notice (as defined below). If so
directed by the Company, each Holder will deliver to the Company (at the expense
of the Company) all copies other than permanent file copies then in such
Holder’s possession of the Prospectus covering the Registrable Securities at the
time of receipt of the Suspension Notice. The Holders may recommence effecting
sales of the Registrable Securities pursuant to the Registration Statement (or
such filings) following further notice to such effect (an “End of Suspension
Notice”) from the Company, which End of Suspension Notice shall be given by the
Company to the Holders in the manner described above promptly following the
conclusion of any Suspension Event and its effect. The Company shall not be
required to specify in the written notice to the Holders the nature of the event
giving rise to the suspension period. Holders hereby agree to hold in confidence
any communications in response to a notice of, or the existence of any fact or
any event giving rise to the suspension period.
     (c) Notwithstanding any provision herein to the contrary, if the Company
shall give a Suspension Notice pursuant to this Section 5, the Company agrees
that it shall extend the period of time during which the applicable Registration
Statement shall be maintained effective pursuant to this Agreement by the number
of days during the period from the date of receipt by the Holders of the
Suspension Notice to and including the date of receipt by the Holders of the End
of Suspension Notice and copies of the supplemented and amended Prospectus
necessary to resume sales.
6. INDEMNIFICATION AND CONTRIBUTION.
     (a) The Company agrees to indemnify and hold harmless (i) each Holder of
Registrable Securities and any underwriter (as determined in the Securities Act)
for such Holder, (ii) each Person, if any, who controls (within the meaning of
Section 15 of the Securities Act or Section 20(a) of the Exchange Act), any such
Person described in clause (i) (any of the Persons referred to in this clause
(ii) being hereinafter referred to as a “Controlling Person”), and (iii) the
respective officers, directors, partners, members, employees, representatives
and agents of any such Person or any Controlling Person (any Person referred to
in clause (i), (ii) or (iii) may hereinafter be referred to as a “Purchaser
Indemnitee”), to the fullest extent lawful, from and against any and all losses,
claims, damages, judgments, actions, reasonable out-of-pocket expenses, and
other liabilities (the “Liabilities”), including without limitation and as
incurred, reimbursement of all reasonable out-of-pocket costs of investigating,
preparing, pursuing or defending any claim or action, or any investigation or
proceeding by any governmental agency or body, commenced or threatened,
including the reasonable fees and expenses of counsel to any Purchaser
Indemnitee to the extent provided herein, joint or several, directly or
indirectly related

17



--------------------------------------------------------------------------------



 



to, based upon, arising out of or in connection with any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement or Prospectus (as amended or supplemented if the Company shall have
furnished to such Purchaser Indemnitee any amendments or supplements thereto),
or any Issuer Free Writing Prospectus (or any amendment or supplement thereto),
or any preliminary Prospectus or any other document prepared by or with the
Company for use in selling the securities, or any omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, except insofar as such Liabilities arise out of or are
based upon (i) any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with information relating to
any Purchaser Indemnitee furnished to the Company or any underwriter in writing
by such Purchaser Indemnitee expressly for use therein, (ii) any sales by any
Holder after the delivery by the Company to such Holder of a Suspension Notice
and before the delivery by the Company of an End of Suspension Notice, or
(iii) the failure by a Purchaser Indemnitee to deliver a Prospectus, if delivery
is otherwise required. The Company shall notify the Holders promptly of the
institution, threat or assertion of any claim, proceeding (including any
governmental investigation), or litigation of which it shall have become aware
in connection with the matters addressed by this Agreement which involves the
Company or a Purchaser Indemnitee. The indemnity provided for herein shall
remain in full force and effect regardless of any investigation made by or on
behalf of any Purchaser Indemnitee.
     (b) In connection with any Registration Statement in which a Holder of
Registrable Securities is participating, such Holder agrees, severally and not
jointly, to indemnify and hold harmless the Company, each Person who controls
the Company within the meaning of Section 15 of the Securities Act or Section
20(a) of the Exchange Act and the respective officers, directors, partners,
members, employees, representatives and agents of such Person or Controlling
Person to the same extent as the foregoing indemnity from the Company to each
Purchaser Indemnitee, but only with reference to (i) untrue statements or
omissions or alleged untrue statements or omissions made in reliance upon and in
strict conformity with information relating to such Holder furnished to the
Company in writing by such Holder expressly for use in any Registration
Statement or Prospectus, any amendment or supplement thereto, any Issuer Free
Writing Prospectus (or any amendment or supplement thereto) or any preliminary
Prospectus, (ii) any sales by such Holder after the delivery by the Company to
such Holder of a Suspension Notice and before the delivery by the Company of an
End of Suspension Notice, or (iii) the failure by a Purchaser Indemnitee to
deliver a Prospectus, if required. The liability of any Holder pursuant to this
subsection shall in no event exceed the gross proceeds received by such Holder
from sales of Registrable Securities giving rise to such obligations.
     (c) If any Proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any Person
in respect of which indemnity may be sought pursuant to subsection (a) or
(b) above, such Person (the “Indemnified Party”) shall promptly notify the
Person against whom such indemnity may be sought (the “Indemnifying Party”), in
writing of the commencement thereof (but the failure to so notify an
Indemnifying Party shall not relieve it from any liability which it may have
under this Section 6, except to the extent the Indemnifying Party is materially
prejudiced by the failure to give notice), and the Indemnifying Party shall be
entitled to assume the defense thereof and retain counsel reasonably
satisfactory to the Indemnified Party to represent the Indemnified Party and any
others the

18



--------------------------------------------------------------------------------



 



Indemnifying Party may reasonably designate in such proceeding and shall pay the
reasonable fees and expenses actually incurred by such counsel related to such
proceeding. Notwithstanding the foregoing, in any such proceeding, any
Indemnified Party shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party,
unless (i) the Indemnifying Party and the Indemnified Party shall have mutually
agreed in writing to the contrary, (ii) the Indemnifying Party failed within a
reasonable time after notice of commencement of the action to assume the defense
and employ counsel reasonably satisfactory to the Indemnified Party, (iii) the
Indemnifying Party and its counsel do not actively and vigorously pursue the
defense of such action or (iv) the named parties to any such action (including
any impleaded parties), include both such Indemnified Party and the Indemnifying
Party, or any Affiliate of the Indemnifying Party, and such Indemnified Party
shall have been reasonably advised by counsel that, either (x) there may be one
or more legal defenses available to it which are different from or additional to
those available to the Indemnifying Party or such Affiliate of the Indemnifying
Party or (y) a conflict may exist between such Indemnified Party and the
Indemnifying Party or such Affiliate of the Indemnifying Party (in which case
the Indemnifying Party shall not have the right to assume nor direct the defense
of such action on behalf of such Indemnified Party, it being understood,
however, that the Indemnifying Party shall not, in connection with any one such
action or separate but substantially similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the fees and expenses of more than one separate firm of attorneys (in
addition to any local counsel), for all such Indemnified Parties, which firm
shall be designated in writing by those Indemnified Parties who sold a majority
of the Registrable Securities sold by all such Indemnified Parties and any such
separate firm for the Company, the directors, the officers and such control
Persons of the Company as shall be designated in writing by the Company). The
Indemnifying Party shall not be liable for any settlement of any proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, but if settled with such consent or if there is a final judgment for
the plaintiff, the Indemnifying Party agrees to indemnify any Indemnified Party
from and against any loss or liability by reason of such settlement or judgment.
No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, which consent shall not be unreasonably withheld, effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Party is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such proceeding.
     (d) If the indemnification provided for in subsections (a) and (b) of this
Section 6 is for any reason held to be unavailable to an Indemnified Party in
respect of any Liabilities referred to therein (other than by reason of the
exceptions provided therein) or is insufficient to hold harmless a party
indemnified thereunder, then each Indemnifying Party under such subsections, in
lieu of indemnifying such Indemnified Party thereunder, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such Liabilities
(i) in such proportion as is appropriate to reflect the relative benefits of the
Indemnified Party on the one hand and the Indemnifying Party(ies) on the other
in connection with the statements or omissions that resulted in such
Liabilities, or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Indemnifying Party(ies) and the Indemnified Party, as well as any
other relevant equitable considerations. The relative

19



--------------------------------------------------------------------------------



 



fault of the Company on the one hand and any Purchaser Indemnitees on the other
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Company or by
such Purchaser Indemnitees and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission.
     (e) The parties agree that it would not be just and equitable if
contribution pursuant to this Section 6 were determined by pro rata allocation
(even if such Indemnified Parties were treated as one entity for such purpose),
or by any other method of allocation that does not take account of the equitable
considerations referred to in Section 6(d) above. The amount paid or payable by
an Indemnified Party as a result of any Liabilities referred to in Section 6(d)
shall be deemed to include, subject to the limitations set forth above, any
reasonable out-of-pocket legal or other expenses actually incurred by such
Indemnified Party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this Section 6, in no event shall a
Purchaser Indemnitee be required to contribute any amount in excess of the
amount by which proceeds received by such Purchaser Indemnitee from sales of
Registrable Securities exceeds the amount of any damages that such Purchaser
Indemnitee has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. For purposes of this
Section 6, each Person, if any, who controls (within the meaning of Section 15
of the Securities Act or Section 20(a) of the Exchange Act) a Holder of
Registrable Securities shall have the same rights to contribution as such
Holder, as the case may be, and each Person, if any, who controls (within the
meaning of Section 15 of the Securities Act or Section 20(a) of the Exchange
Act) the Company, and each officer, director, partner, member, employee,
representative and agent of the Company shall have the same rights to
contribution as the Company. Any party entitled to contribution will, promptly
after receipt of notice of commencement of any Proceeding against such party in
respect of which a claim for contribution may be made against another party or
parties, notify each party or parties from whom contribution may be sought, but
the omission to so notify such party or parties shall not relieve the party or
parties from whom contribution may be sought from any obligation it or they may
have under this Section 6 or otherwise, except to the extent that any party is
materially prejudiced by the failure to give notice. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act), shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.
     (f) The indemnity and contribution agreements contained in this Section 6
will be in addition to any liability which the Indemnifying Parties may
otherwise have to the Indemnified Parties referred to above. The Purchaser
Indemnitees’ obligations to contribute pursuant to this Section 6 are several in
proportion to the respective number of securities sold by each of the Purchaser
Indemnitees hereunder and not joint.
7. LIMITATIONS ON SUBSEQUENT REGISTRATION RIGHTS.
     From and after the date of this Agreement, the Company shall not, without
the prior written consent of Holders beneficially owning not less than
two-thirds (2/3) of the then outstanding Registrable Securities, enter into any
agreement with any holder or prospective

20



--------------------------------------------------------------------------------



 



holder of any securities of the Company that would grant such holder
registration rights senior to those granted to the Holders hereunder with
respect to Section 2(d)(ii).
8. MISCELLANEOUS.
     (a) Remedies. In the event of a breach by the Company of any of its
obligations under this Agreement, each Holder, in addition to being entitled to
exercise all rights provided herein, or granted by law, including recovery of
damages, will be entitled to specific performance of its rights under this
Agreement. Subject to Section 6, the Company agrees that monetary damages would
not be adequate compensation for any loss incurred by reason of a breach by it
of any of the provisions of this Agreement and hereby further agrees that, in
the event of any action for specific performance in respect of such breach, it
shall waive the defense that a remedy at law would be adequate.
     (b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to or departures from the provisions hereof may not be
given, without the written consent of the Company and Holders beneficially
owning not less than two-thirds (2/3) of the then outstanding Registrable
Securities. No amendment shall be deemed effective unless it applies uniformly
to all Holders. Notwithstanding the foregoing, a waiver or consent to or
departure from the provisions hereof with respect to a matter that relates
exclusively to the rights of a Holder whose securities are being sold pursuant
to a Registration Statement and that does not directly or indirectly affect,
impair, limit or compromise the rights of other Holders may be given by such
Holder; provided that the provisions of this sentence may not be amended,
modified or supplemented except in accordance with the provisions of the
immediately preceding sentence.
     (c) Notices. All notices and other communications, provided for or
permitted hereunder shall be made in writing by delivered by facsimile (with
receipt confirmed), overnight courier or registered or certified mail, return
receipt requested, or e-mail (if an e-mail address is provided by a Holder):
     (i) if to a Holder, at the most current address given by the transfer agent
and registrar of the Common Stock to the Company (or, if more recent, at an
address contained in a written notice from the Holder); and
     (ii)  if to the Company at the offices of the Company at:
PostRock Energy Corporation
210 Park Avenue, Suite 2750
Oklahoma City, OK 73102
Attention: President
(facsimile: 405-702-7704)
     (d) Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of each of the parties
hereto. The rights to

21



--------------------------------------------------------------------------------



 



cause the Company to register Registrable Securities pursuant to this Agreement
may be assigned by a Holder to a transferee or assignee of Registrable
Securities that (a) is a subsidiary, parent, general partner, limited partner,
retired partner, member or retired member, or shareholder of a Holder, (b) is a
Holder’s family member or trust for the benefit of an individual Holder,
(c) acquires at least 100,000 Registrable Securities (as adjusted for splits and
combinations), (d) is an Affiliate of such Holder or (e) is a party to a total
return swap with the Holder, provided, however, that such transfer shall not be
effective for purposes of this Agreement until (i) the transferor shall furnish
to the Company written notice of the name and address of such transferee or
assignee and the securities with respect to which such registration rights are
being assigned and (ii) such transferee shall agree to be subject to all
restrictions set forth in this Agreement. Each Holder agrees that any transferee
of any Registrable Securities shall be bound by Section 4(b) and Section 7,
whether or not such transferee expressly agrees to be bound.
     (e) Merger, Amalgamation, Consolidation, Etc. of the Company. If the
Company is a party to any merger, amalgamation, consolidation, recapitalization,
reorganization or otherwise pursuant to which the Registrable Securities are
converted into or exchanged for securities or the right to receive securities of
any other person (“Conversion Securities”), the issuer of such Conversion
Securities shall assume (in a writing delivered to all Holders) all obligations
of the Company hereunder. The Company will not effect any merger, amalgamation,
consolidation, recapitalization, reorganization or otherwise described in the
immediately preceding sentence unless the issuer of the Conversion Securities
complies with this Section 8(e).
     (f) Aggregation of Registrable Securities. All Registrable Securities held
or acquired by Persons who are Affiliates of one another shall be aggregated
together for the purpose of determining the availability of any rights under
this Agreement.
     (g) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
     (h) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
     (i) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, AS APPLIED TO CONTRACTS MADE
AND PERFORMED WITHIN THE STATE OF DELAWARE, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW.
     (j) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties

22



--------------------------------------------------------------------------------



 



hereto that they would have executed the remaining terms, provisions, covenants
and restrictions without including any of such that may be hereafter declared
invalid, illegal, void or unenforceable.
     (k) Entire Agreement. This Agreement is intended by the parties hereto as a
final expression of their agreement, and is intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto, in
respect of the subject matter contained herein. The Stockholders agree that
their rights under the Prior Registration Rights Agreement shall be replaced by
this Agreement and that they shall have no further rights under the Prior
Registration Rights Agreement.
     (l) Registrable Securities Held by the Company. Whenever the consent or
approval of Holders of a specified percentage of Registrable Securities is
required hereunder, Registrable Securities held by the Company shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage.
     (m) Adjustment for Splits, etc. Wherever in this Agreement there is a
reference to a specific number of securities with respect to any Registrable
Securities, then upon the occurrence of any subdivision, combination, or
security dividend of such securities, the specific number of securities with
respect to any Registrable Securities so referenced in this Agreement shall
automatically be proportionally adjusted to reflect the effect on the
outstanding securities of such class or series by such subdivision, combination,
or security dividend.
     (n) Survival. The indemnification and contribution obligations under
Section 6 of this Agreement shall survive the termination of the Company’s
obligations under Section 2 of this Agreement.
     (o) Attorneys’ Fees. In any action or proceeding brought to enforce any
provision of this Agreement, or where any provision hereof is validly asserted
as a defense, the prevailing party, as determined by the court or arbitrator(s),
as the case may be, shall be entitled to recover its reasonable attorneys’ fees
in addition to any other available remedy.

23



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

            THE COMPANY:

POSTROCK ENERGY CORPORATION
      By:   /s/ David Lawler       Name:   David Lawler      Title:   President
and Chief Executive Officer     

Signature Page to Registration Rights Agreement





--------------------------------------------------------------------------------



 



                  STOCKHOLDERS:    
 
                ALERIAN OPPORTUNITY PARTNERS IV, LP    
 
           
 
  By:   ALERIAN OPPORTUNITY ADVISORS IV, LLC,    
 
      its general partner    
 
           
 
  By:   /s/ Gabriel Hammond    
 
           
 
      Name: Gabriel Hammond    
 
      Title: Managing Partner    
 
                Address for Notice:    
 
                Alerian Capital Management         2100 McKinney Avenue, 18th
Floor         Dallas, TX 75201    
 
                ALERIAN OPPORTUNITY PARTNERS IX, L.P.    
 
           
 
  By:   ALERIAN OPPORTUNITY ADVISORS IX, LLC,    
 
      its general partner    
 
           
 
  By:   /s/ Gabriel Hammond    
 
           
 
      Name: Gabriel Hammond    
 
      Title: Managing Partner    
 
                Address for Notice:    
 
                Alerian Capital Management         2100 McKinney Avenue, 18th
Floor         Dallas, TX 75201    

Signature Page to Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



                  ALERIAN FOCUS PARTNERS, LP    
 
           
 
  By:   ALERIAN FOCUS ADVISORS, LLC,    
 
      its general partner    
 
           
 
  By:   /s/ Gabriel Hammond    
 
           
 
      Name: Gabriel Hammond    
 
      Title: Managing Partner    
 
                Address for Notice:    
 
                Alerian Capital Management         2100 McKinney Avenue, 18th
Floor         Dallas, TX 75201    
 
                ALERIAN CAPITAL PARTNERS, LP    
 
           
 
  By:   ALERIAN CAPITAL ADVISORS, LLC,    
 
      its general partner    
 
           
 
  By:   /s/ Gabriel Hammond    
 
           
 
      Name: Gabriel Hammond    
 
      Title: Managing Partner    
 
                Address for Notice:    
 
                Alerian Capital Management         2100 McKinney Avenue, 18th
Floor         Dallas, TX 75201    

Signature Page to Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



                  SWANK MLP CONVERGENCE FUND, LP    
 
           
 
  By:   SWANK ENERGY INCOME ADVISORS, L.P.    
 
      its general partner    
 
           
 
  By:   SWANK CAPITAL, LLC    
 
      its general partner    
 
           
 
  By:   /s/ Jerry V. Swank    
 
           
 
      Name: Jerry V. Swank    
 
      Title: Manager    
 
                Address for Notice:    
 
                Swank Capital, LLC         3300 Oak Lawn Ave, Suite 650        
Dallas, TX 75219    
 
                SWANK INVESTMENT PARTNERS, LP    
 
           
 
  By:   SWANK ENERGY INCOME ADVISORS, L.P.    
 
      its general partner    
 
           
 
  By:   SWANK CAPITAL, LLC    
 
      its general partner    
 
           
 
  By:   /s/ Jerry V. Swank    
 
           
 
      Name: Jerry V. Swank    
 
      Title: Manager    
 
                Address for Notice:    
 
                Swank Capital, LLC         3300 Oak Lawn Ave, Suite 650        
Dallas, TX 75219    

Signature Page to Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



                  THE CUSHING MLP OPPORTUNITY FUND I, LP    
 
           
 
  By:   CARBON COUNTY PARTNERS I, LP    
 
      its general partner    
 
           
 
  By:   CARBON COUNTY GP I, LLC    
 
      its general partner    
 
           
 
  By:   /s/ Jerry V. Swank    
 
           
 
      Name: Jerry V. Swank    
 
      Title: Manager    
 
                Address for Notice:    
 
                Swank Capital, LLC         3300 Oak Lawn Ave, Suite 650        
Dallas, TX 75219    
 
                THE CUSHING GP STRATEGIES FUND, LP    
 
           
 
  By:   CARBON COUNTY PARTNERS I, LP    
 
      its general partner    
 
           
 
  By:   CARBON COUNTY GP I, LLC    
 
      its general partner    
 
           
 
  By:   /s/ Jerry V. Swank    
 
           
 
      Name: Jerry V. Swank    
 
      Title: Manager    
 
                Address for Notice:    
 
                Swank Capital, LLC         3300 Oak Lawn Ave, Suite 650        
Dallas, TX 75219    

Signature Page to Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



                  BEL AIR MLP ENERGY INFRASTRUCTURE FUND, LP    
 
           
 
  By:   SWANK ENERGY INCOME ADVISORS, LP    
 
      its investment advisor    
 
           
 
  By:   SWANK CAPITAL, LLC    
 
      its general partner    
 
           
 
  By:   /s/ Jerry V. Swank    
 
           
 
      Name: Jerry V. Swank    
 
      Title: Manager    
 
                Address for Notice:    
 
                Swank Capital, LLC         3300 Oak Lawn Ave, Suite 650        
Dallas, TX 75219    

Signature Page to Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



                  TORTOISE CAPITAL RESOURCES CORPORATION    
 
           
 
  By:   /s/ Ed Russell    
 
           
 
      Name: Ed Russell    
 
      Title: President    
 
                Address for Notice:    
 
                10801 Mastin Blvd., Suite 222         Overland Park, KS 66210  
 
 
                TORTOISE NORTH AMERICAN ENERGY CORPORATION    
 
           
 
  By:   /s/ Rob Thummel    
 
           
 
      Name: Rob Thummel    
 
      Title: President    
 
                Address for Notice:    
 
                10801 Mastin Blvd., Suite 222         Overland Park, KS 66210  
 

Signature Page to Registration Rights Agreement

 